DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 7/18/22, with respect to claims 1, 4, 6-10, and 13 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 1, 4, 6-10, and 13 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-10, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In regard to claims 1 and  3-9, the prior art does not disclose a high dynamic range sensor with the combination of limitations specified in the claimed invention, specifically the limitations of:
a micro-lens array, having a plurality of micro-lens aligned to at least one of the plurality of pixels, wherein the micro-lens array is located above the plurality of pixels. wherein the spatial light transmittance modulator is located above the micro-lens array, as stated in claim 1.
In regard to claims 10 and 12-16, the prior art does not disclose a high dynamic range sensor or method with the combination of limitations specified in the claimed invention, specifically the limitations of:
determining a drive voltage of the spatial light transmittance modulator the at least one overexposed pixel: and modulating at least one grayscaling of a spatial light transmittance modulator to decrease an exposure of the at least one overexposed pixel, as stated in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This application is in condition for allowance except for the presence of claims 2 and 11 directed to claims non-elected without traverse.  Accordingly, claims 2 and 11 have been cancelled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs